 PORTSMOUTH COCA-COLA BOTTLING WORKS641III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section II, above, occurring in;connection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and;obstructing commerce and the free flow of commerce.IV.THE REMEDYIthaving been found that the Respondent has engaged in certain unfair laborpractices, itwill be recommended that it cease and desist therefrom and that ittake certain affirmative action designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in;the case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Local 384,InternationalBrotherhood of Teamsters, Chauffeurs,Warehouse-men and Helpers of America, Independent, is a labor organization within themeaning of Secton 2(5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has committedunfair labor practices within the meaning of Section 8(a) (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices within the-meaning of Section 2(6) and(7) of the Act.4.The Respondent did not violate Section 8(a)(3) of the Act by dischargingCharles Coffman.[Recommendations omitted from publication.]Norfolk Coca-Cola Bottling Works, Incorporated,t/a Ports-mouth Coca-Cola Bottling Works iandTeamsters Local No.822, affiliated with the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Petitioner-Norfolk Coca-Cola BottlingWorks, Incorporated,t/aPorts-mouth Coca-Cola Bottling WorksandTeamsters Local No. 822,affiliated with the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Petitioner-Norfolk Coca-Cola Bottling Works, IncorporatedandTeamstersLocal No.822, affiliated with the International BrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, PetitionerNorfolk Coca-Cola Bottling Works, IncorporatedandTeamsters,Local No.822, affiliated with the International BrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Petitioner.Cases Nos. 5-RC-2629, 5-RC-2645, 5-RC-2634, and 5-RC-2646.April 6, 1959DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9(c) of the Na-tional Labor Relations Act, as amended, a consolidated hearing was1The name of the Employers and Petitioner appear in the caption as amended at thehearing.123 NLRB No. 79.509989--60-vol. 123-=42 642DECISIONSOF NATIONALLABOR RELATIONS BOARDheld before Louis Aronin, hearing officer.The hearing officer's rul-ings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board delegated its powers in connection withthese cases to a three-member panel [Chairman Leedom and Mem-bers Bean and Jenkins].Upon the entire record in these cases, the Board finds : 21.The Employers are engaged in commerce within the meaningof the National Labor Relations Act.2.The labor organization involved claims to represent certainemployees of the Employers.33.Questions affecting commerce exist concerning the representa-tion of employees of the Employers within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The parties are in agreement that there should be four separateunits in these cases, as follows : (1) In Case No. 5-RC-2629, a unitof driver-salesmen, drivers' helpers, and checkers at the Portsmouth,Virginia, plant; (2) in Case No. 5-RC-2645, a unit of productionemployees at the Portsmouth plant; (3) in Case No. 5-RC-2634, aunit of driver-salesmen, drivers' helpers, and checkers at the Nor-folk,Virginia, plant; and (4) in Case No. 5-RC-2646, a unit ofproduction employees at the Norfolk plant.The parties disagree asto the unit placement of the employees discussed below, all of whomthe Employer would include in driver-salesmen units whereas Peti-tioner would not include them in any unit found appropriate herein.Merchandising and sales promotion man:The principal job ofthisNorfolk employee is to promote sales. In this connection, hespends from 60 to 75 percent of his time in contacting the militaryand servicing military accounts.The rest of his time is spent insetting up special events for civilian accounts.On occasions, hesubstitutes for driver-salesmen.Advertising promotion man:This employee at the Norfolk plantspends 90 percent of his time in setting up advertising displays atthe customers' premises and in promoting the Employer's products.He too handles special events.Cup vending machine servicemen:This Norfolk employee cleans,services, and sanitizes the cup vending machines at the customers'premises and handles special events.He also relieves driver-sales-2 The Employers' request for oral argument is hereby denied as the record and briefsadequately set forth the position of the parties.I In view -of the fact that the Board has been administratively advised that the EasternConference of Teamsters and Joint Council No. 83 of Virginia are in compliance with thefilingprovisions of the Act, we deny the Employers' motion to dismiss based onthe alleged noncompliance of these organizations.SeeGeneralShoeCorporation,122NLRB 1619. PORTSMOUTH COCA-COLA BOTTLING WORKS643men, in which capacity he has spent about 25 percent of his timeduring the past few months.Lead salesmen:Lead salesmen, also known as route men, areemployed at both Norfolk and Portsmouth. They spend 10 percentof their time in setting up special events, 25 percent of their time inrelieving driver-salesmen, and the balance of their time in ridingwith driver-salesmen to customers' premises where they promotesales, improve displays, and handle complaints. If a driver-salesmanisnot performing his job satisfactorily, the lead salesman "couldmake some recommendations" in that connection which "could, onoccasions" carry weight with the Employer, who conducts an inde-pendent investigation of the matter.Lead salesmen wear the sameuniform as driver-salesmen.While the driver-salesmen earn a salary and commission, all theabove-mentioned employees are salaried.However, the employeesin issue enjoy the same benefits and conditions of employment as thedriver-salesmen and none of them is shown to possess supervisoryauthority.Upon the entire record, we find that all the outsideemployees engaged in selling and promoting the sale of the Em-ployers' products have sufficient interests in common to be joined inthe same unit.We shall therefore join the lead salesmen and driver-salesmen in the same unit at Portsmouth and also include the adver-tising promotion man, cup vending machine servicemen, the mer-chandising and sales promotion man, and lead salesmen in the unitwith driver-salesmen at Norfolk.Accordingly, we find that the following employees of the Em-ployers constitute units appropriate for purposes of collective bar-gaining within the meaning of Section 9(b) of the Act :Case No. 5-RC-2629All driver-salesmen, drivers' helpers, checkers, and lead salesmenemployed by Norfolk Coca-Cola Bottling Works, Incorporated, t/aPortsmouth Coca-Cola Bottling Works, at its Portsmouth, Virginia,plant, excludingoffice clerical employees,professional employees,watchmen, guards,and supervisors as definedin the Act.Case No. 5-RC-2645All production employees employed by Norfolk Coca-Cola Bot-tlingWorks, Incorporated, t/a Portsmouth Coca-Cola BottlingWorks, at its Portsmouth, Virginia, plant, excluding office clericalemployees, professional employees, delivery repair mechanics, re-frigeration department employees, advertising department employ- 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDees,watchmen, guards, the checker ,4 and all other supervisors asdefined in the Act.Case No. 5-RC-2634All driver-salesmen, drivers' helpers, checkers, the advertising pro-motion man, cup vending machine serviceman, merchandising andsales promotion man, and lead salesmen employed by Norfolk Coca-Cola Bottling Works, Incorporated, at its Norfolk, Virginia, plant,,excluding office clerical employees, professional employees, watch--men, guards, and supervisors as defined in the Act.Case No. 5-RC-2646All production employees employed by the Norfolk Coca-Cola.BottlingWorks,Incorporated,at its Norfolk,Virginia,plant, ex-cluding office clerical employees,professional employees,deliveryrepairmechanics,refrigeration department employees,advertising-department employees,watchmen, guards,the checker,and all othersupervisors as defined in the Act.[Text of Direction of Elections omitted from publication.]4While the parties agreed to include nonsupervisoryemployees classifiedas checkers in!the driver-salesmenunits, they also agreed, and the record shows, that certain production,employees at Portsmouth and Norfolkclassified as checkersshould be excluded from the,production units as supervisors.Rokwell Industries,Inc.andWarehouse and Distribution Work-ers Union,Local 688, International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America, Petitioner..Case No. 14-RC-3479.April 6, 1959DECISION AND CERTIFICATION OF REPRESENTATIVESPursuant to stipulations for certification upon consent election,'an election by secret ballot was conducted on October 31, 1958, underthe direction and supervision of the Regional Director for the Four-teenth Region.At the conclusion of the election, a tally of ballotswas furnished to the parties pursuant to the Board's Rules and'Regulations.The tally showed that, of 41 votes cast in the election,,24 were cast for the Petitioner and 17 were cast for the Intervenor.On November 6, 1958, the Employer filed timely objections toconduct affecting the results of the election.The Regional Director-investigated the objections and issued a report on objections and.1 On October 1, 1958, the Employer and Petitioner signed the original stipulation herein-Thereafter on October 21, 1958,a superseding stipulation was signed by the Employer;.Petitioner,and Intervenor,Rokwell Metal Workers Union.123 NLRB No. 81.